Citation Nr: 0915217	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new material evidence has been submitted to reopen a 
claim of entitlement to service connection for Wolf-
Parkinson-White Syndrome with diastolic heart murmur and 
mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 24, 1989 to 
May 30, 1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  In August 1990, the RO denied the appellant's initial 
claim of entitlement to service connection for Wolf-
Parkinson-White Syndrome with diastolic heart murmur and 
mitral valve prolapse.  Although provided notice of this 
decision the next month, the appellant did not perfect an 
appeal thereof.

2.  Evidence received since the August 1990 RO decision is 
not new and material, as it does not raise a reasonable 
possibility of substantiating the claim of service connection 
for Wolf-Parkinson-White Syndrome with diastolic heart murmur 
and mitral valve prolapse.


CONCLUSION OF LAW

New and material evidence has not been submitted since the 
unappealed August 1990 rating decision, and the appellant's 
claim for service connection for Wolf-Parkinson-White 
Syndrome with diastolic heart murmur and mitral valve 
prolapse is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify the appellant of the 
evidence and information that is necessary to reopen the 
claim and notify the appellant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
September 2005 included the criteria for reopening his 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Moreover, in May 2006, the RO sent 
the appellant a letter notifying him of the requirements 
stemming from the then recent decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  


After receiving this notice, the appellant's claim was 
readjudicated in the November 2007 statement of the case.  
Id.; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(finding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

As for the appellant's claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist appellants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The appellant's service treatment records and identified VA 
and private medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
With regard to the duty to provide a VA examination if 
necessary, such duty does not extend to claims to reopen 
until after new and material evidence has been submitted.  38 
C.F.R. § 3.159(c)(4).  With that said, however, the appellant 
underwent a VA examination in April 2007, with a secondary VA 
review occurring in October 2007.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In October 1989, the appellant filed his initial claim of 
entitlement to service connection for Wolf-Parkinson-White 
Syndrome with diastolic heart murmur and mitral valve 
prolapse.  In August 1990, the RO denied the appellant's 
claim because Wolf-Parkinson-White Syndrome was found to be a 
congenital disorder that preexisted the appellant's active 
duty service.  The RO further found that this disorder was 
not aggravated beyond its natural progression by conditions 
of the appellant's active duty service.  Although he was 
provided notice of this decision the next month, the 
appellant did not perfect an appeal thereof, and it is final.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 
(2008).

In September 2005, the appellant sought to reopen his service 
connection claim for Wolf-Parkinson-White Syndrome with 
diastolic heart murmur and mitral valve prolapse.  In 
February 2006, the RO denied to reopen the appellant's claim, 
finding 


that new and material evidence had not been submitted.  
Specifically, the RO found that the appellant had not 
submitted evidence demonstrating inservice incurrence or 
aggravation of his current Wolf-Parkinson-White Syndrome with 
diastolic heart murmur and mitral valve prolapse.

Every appellant shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
appellant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  
If this burden is met, then the appellant is not entitled to 
service-connected benefits.  However, if the presumption of 
soundness is not rebutted under section 1111, the appellant's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner, 370 
F.3d at 1096.

In order to reopen a claim which has been previously denied 
and which is final, the appellant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 


7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In this case, the RO determined that new and material 
evidence was not presented to reopen the appellant's claim 
for entitlement to service connection for Wolf-Parkinson-
White Syndrome with diastolic heart murmur and mitral valve 
prolapse.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the August 1990 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Evidence at the time of the August 1990 rating decision 
included the appellant's service treatment records.  These 
records demonstrated that in his ninth week of basic 
training, the appellant complained of chest pains, dizziness, 
and right arm numbness.  Upon receiving treatment, the 
appellant reported a history of asymptomatic type B Wolf-
Parkinson-White syndrome.  The appellant also reported a 
history of palpitations that were not associated with 
arrhythmia and a diastolic heart murmur compatible with 
aortic insufficiency.  Testing revealed that the appellant 
had a regular heart rate and rhythm with a grade I-II/VI 
diastolic murmur heard at the left intercostal space.  There 
was no arrhythmia and exercise tolerance 


was excellent.  An echocardiogram revealed mitral valve 
prolapse and possible aortic valve insufficiency.  
Ultimately, the appellant's disorder was deemed to have 
existed prior to and was not aggravated by his active duty 
service.

Evidence submitted since the August 1990 rating decision 
consists of private treatment reports dated from March 2005 
to August 2006 and a VA examination in April 2007, followed 
by a secondary VA review in October 2007.  Of the evidence 
submitted, the relevant private treatment reports do not 
include medical opinions with respect to the etiology of the 
appellant's current Wolf-Parkinson-White Syndrome with 
diastolic heart murmur and mitral valve prolapse, nor do 
these treatment reports address whether this disorder was 
aggravated by the appellant's active duty service.  These 
reports were limited to the treatment of the appellant's 
disorder and/or the symptoms thereof.  The April 2007 VA 
examination was deemed insufficient by the RO because it 
failed to include a medical opinion.  As such, the RO 
requested a medical review of the appellant's claims folder 
to specifically determine if the appellant's disorder pre-
existed military service and if so, to determine if the 
appellant's disorder was aggravated by his active service.  
In October 2007, the VA examiner stated:

Wolf-Parkinson-White syndrome is a 
congenital condition. . . .  Although 
stress and physical exertion may 
increase the number of episodes of rapid 
heartbeat, there is no evidence that 
conditions of [s]ervice would have 
worsened the underlying condition.

Therefore, it can be said without 
hesitation that the [appellant's Wolf-
Parkinson-White Syndrome] is less likely 
as not (less than 50/50 probability) to 
have been caused by or as a result of 
the [appellant's] service, and it is 
also less likely as not that the 
underlying electrophysiological 
condition ([Wolf-Parkinson-White 
Syndrome]) was aggravated by the 
conditions of the [appellant's] service.


While the Board finds that the evidence submitted since the 
August 1990 rating decision is new because it was not 
previously submitted to the RO, the Board also finds that the 
evidence is not material.  38 C.F.R. § 3.156.  The 
appellant's claim of entitlement to service connection was 
previously denied because the RO found that the appellant's 
Wolf-Parkinson-White Syndrome with diastolic heart murmur and 
mitral valve prolapse was a constitutional or developmental 
abnormality that pre-existed his active duty service and was 
not aggravated therein.  The evidence submitted since the 
August 1990 rating decision does not relate to unestablished 
facts necessary to substantiate the claim, nor does it raise 
a reasonable possibility of substantiating the claim.  Id.  
Accordingly, the appellant's claim of entitlement to service 
connection for Wolf-Parkinson-White Syndrome with diastolic 
heart murmur and mitral valve prolapse is not reopened.

In making this determination, the Board notes that the 
appellant has provided additional statements in support of 
his claim.  Specifically, he contends that Wolf-Parkinson-
White Syndrome is related to his active duty service.  
However, this contention essentially repeats his initial 
allegations and, thus, is not considered new evidence.  Id.  
Moreover, the resolution of the issue under consideration 
turns on a medical matter, and an unsupported lay statement, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Moreover, the appellant's statements are 
not competent evidence on the etiology of a current medical 
condition, nor are his statements competent evidence of 
inservice aggravation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The Board concludes that new and material evidence has not 
been submitted to reopen the issue of entitlement to service 
connection for Wolf-Parkinson-White Syndrome since the 
unappealed August 1990 rating decision.  As new and material 
evidence to reopen a finally disallowed claim has not been 
submitted, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
Thus, the decision remains final, and the appeal is denied.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for Wolf-Parkinson-White 
Syndrome with diastolic heart murmur and mitral valve 
prolapse is not reopened, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


